United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1135
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of South Dakota.
                                          *
Lonnie R. Moehnke,                        *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: December 7, 1999

                                    Filed: December 10, 1999
                                     ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Lonnie R. Moehnke appeals the district court's denial of Moehnke's motions for
a judgment of acquittal and for a new trial. Having been charged with knowingly and
intentionally making false statements to the Veterans' Administration on two separate
occasions, Moehnke contends the evidence was insufficient to support the jury's
conviction and the verdict of guilty on one count but not guilty on the other count are
inconsistent. Having carefully reviewed the record and the parties' submissions, we
conclude the district court properly denied the motion for a judgment of acquittal and
did not abuse its discretion in denying the motion for a new trial. We thus affirm the
district court's rulings without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-